Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. In connection with the Annual Report of inContact, Inc. (the “Company”) on Form 10-K for the period ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul Jarman, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March4, 2016 By: /s/PAUL JARMAN Paul Jarman Director and Chief Executive Officer The foregoing certification is being furnished solely to accompany the Report pursuant to 18U.S.C. Section1350, and is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
